DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 9, 11 and 12 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by WO 2016/130866 A1.
WO ‘866 teaches a gas dispensing arrangement comprising a vessel (26), a port, a vessel valve (28), a physical sorbent retaining gas in the vessel, and one or more pressure regulators inside the vessel, wherein gas is dispensed from the port via the pressure regulator and valve to an ion implantation process (see paragraphs 15, 18, 30, 42, 54, 55).  The sorbent can include a MOF material in combination with another sorbent such as zeolite or carbon (claim 8).  The gas is stored at sub-atmospheric pressure but can reach a super-atmospheric pressure (paragraph 34) that will inherently include gas in equilibrium with adsorbed gas and have a greater storage capacity than a vessel with no adsorbent.  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3-8, 10 and 13-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over WO ‘866 in view of Kim et al. (2015/0034500 A1).
WO ‘866 discloses all of the limitations of the claims except that a preferred MOF, pore size, and form are used, that a preferred dispensing pressure is used, and that the pressure regulator is located exterior of the vessel.  Regarding the dispensing pressure, it is submitted that this is a parameter that would have been routinely optimized by one having ordinary skill in the art at the time of the invention based on the desired pressure in the process using the gas.  
Kim et al. ‘500 disclose MOF materials such as ZIF-8 with a pore size of 2-25 angstroms for storing and delivering specialty gases from a vessel to an ion implantation process, wherein the vessel is connected to a gas delivery system including a pressure regulator (see paragraphs 24-29, 31, 34, 40, 42, 51).  It would have been obvious to one having ordinary skill in the art at the time of the invention to modify the MOF material of WO ‘866 by using the material of Kim et al. ‘500 in order to provide a sorbent tailored with a specific pore diameter for a given specialty gas to allow for higher storage capacity and more complete desorption, and to use an external pressure regulator to control gas flow into the production process.
Claims 1-8 and 10-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Oleander et al. (2016/0305682 A1) in view of Kim et al. ‘500.
Oleander et al. ‘682 teach a gas dispensing arrangement comprising a vessel (12), a port (16), a vessel valve (18), a particulate physical sorbent (14) retaining gas in the vessel, one or more pressure regulators inside the vessel, and a pressure regulator external to the vessel (paragraph 64), wherein gas is dispensed from the port via the pressure regulator and valve at below 760 Torr (paragraph 107) to an ion implantation process (see paragraphs 7, 8, 111-118, 173).  The sorbent can include monolithic activated carbon.  The gas is stored at sub-atmospheric pressure or super-atmospheric pressure (paragraph 42) that will inherently include gas in equilibrium with adsorbed gas and have a greater storage capacity than a vessel with no adsorbent.
The instant claims differ from the disclosure of Oleander et al. ‘682 in that a preferred MOF material is used as the sorbent.  Kim et al. ‘500 disclose a gas dispenser using MOF sorbent storage materials as described in paragraph 8 above.  It would have been obvious to one having ordinary skill in the art at the time of the invention to modify the sorbent material of Oleander et al. ‘682 by using the material of Kim et al. ‘500 in order to provide a sorbent tailored with a specific pore diameter for a given specialty gas to allow for higher storage capacity and more complete desorption.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  The additional references listed on the attached PTO-892 form disclose gas storage arrangements.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANK LAWRENCE whose telephone number is (571)272-1161.  The examiner can normally be reached on Mon-Fri 8:30am-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nam Nguyen can be reached on 571-272-1342.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/FRANK M LAWRENCE JR/Primary Examiner, Art Unit 1776                                                                                                                                                                                                        
fl